299 S.W.3d 301 (2009)
LONNIE SNELLING, Plaintiff/Appellant,
v.
UNION ELECTRIC COMPANY d/b/a AmerenUE, Defendant/Respondent.
No. ED 92017.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 25, 2009.
Lonnie Snelling, St. Louis, MO, pro se.
Karen A. Baudendistel, Cynthia A. Petracek, Armstrong Teasdale LLP, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Plaintiff, Lonnie Snelling, appearing pro se, appeals from the trial court's entry of summary judgment in favor of defendant, Union Electric Company d/b/a AmerenUE, on plaintiff's negligence action. No error of law appears. An opinion reciting the facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*302 The judgment is affirmed in accordance with Rule 84.16(b). Plaintiff's motion to strike the statement of facts in defendant's brief is denied. Plaintiff's motion for leave to file a supplemental legal file is denied.